Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on February 18, 2022.  Claims 1-7, 15-16, 18-21, 57, 59, and 61-67 are pending and rejected for reasons of record.  Claims 1-3, 5-7,18, 61-63, and 65 are amended.  Claims 8-14, 22-32, and 37-43 are withdrawn.  Claim 17, 33-36, 44-56, 58, and 60 are cancelled.  Claims 66-67 are new. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-16, 18-21, and 57, 59, 61-67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Se-Hee (US 2012/0077082) in view of Kim et al. (US 2010/0203388) and further evidenced by Wang et al. (US 2013/0177608, paragraph 44) and Bryant et al. (US 2008/0221806, paragraph 149).
Regarding claims 1-4, 6, and 61-62, Se-Hee et al. teaches a battery cathode (paragraph 66) comprising:
A plurality of cathode active material particles and a layer of coating material disposed on the surface of said cathode active material particles (instant claim 1: paragraphs &1 and 53-55; Figure 5),
Where the cathode active material particles are a lithium oxide such as LICoO2, lithium nickel composite oxide, lithium manganese composite oxide (Instant claims 1, 4, and 61; paragraph 22),
Where coaling material can comprise a metal oxide such as aluminum oxide / alumina instant claims 1-2; paragraphs 54-55),
Where the coating layer thickness can be 2-100Å (0.2-10nm) (instant claim 3; paragraph 53), and
Where the coaling conforms to the surface of the active material particles (Instant claim 6; paragraph 9; Figure 5),
Where the coating is obtained by atomic layer deposition (ALD) (instant claims 7 and 62: paragraphs 46 and 49-50).
But fails to teach a nickel-rich lithium nickel manganese cobalt oxide as cathode active material particles (instant claims 4 and 64).
Kim et al. teaches a battery cathode comprising a core-shell structure where the core can be LiCoO2, a lithium nickel composite oxide Li(NiaCObAlc)O2 where 0<a<1, O<b< 1, 0<c<1, and atbtc=1, LiMn2O4, or a nickel-rich lithium nickel cobalt manganese oxide Li(NiaCobMnc)O2 where 0<a<1, 0<b<1, O<c<1, and a+b+c=1 (paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the lithium oxide composition Se-Hee et al. with a nickel-rich Lithium nickel manganese cobalt oxide composition of Kim et al. because Kim et al. teaches that LiCoO2, a Lithium nickel composite oxide, LiIMn2O4, and a nickel-rich lithium nickel cobalt manganese oxide are interchangeable / equivalent lithium oxide materials for a battery cathode core (paragraph 42) and one would have a reasonable expectation at success in doing so.
Furthermore, while Se-Hee fails to specifically state the coating is solid-state, mechanically-stable and conductive and prevents particle cracking, changes in metal distribution, irreversible volume changes, and/or crystal phase changes, it is inherent that the coating layer of the battery cathode of Se-Hee would have the same properties as that of the instant application, due to the specified cathode active material composition, coating composition, and method of manufacturing (ALD, cycles) (instant claims 1 and 62).
Regarding claim 5, modified Se-Hee et al. teaches stable discharge capacity (relatively stable over 120 cycles) compared to uncoated powder (bare) which dramatically falls over 120 cycles (figure 1) but is specifically silent to the coated powder (cathode active material particles) have the same or higher capacity as compared to uncoated powder (cathode active material particles).  
While modified Se-Hee et al. fails to specifically state that the coated powder (cathode active material particles) have the same or higher capacity as compared to uncoated powder (cathode active material particles), it is expected that the capacity of the coated and uncoated powder particles of modified Se-Hee et al. would be at least substantially similar, if not the same, to that of the instant application, due to the specified powder (lithium nickel manganese cobalt oxide cathode active material particles) and coating (alumina) compositions (Ex parte Levy, 17 USPQ2d 1461, 1464 (1990)).
Regarding claim 7, Se-Hee el al. discloses coating via atomic layer deposition (ALD) (paragraphs 46 and 49-50), 
But fails to specifically state that the coating layer is uniform or continuous.
While Se-Hee et al fails to specifically state that the coaling is uniform (instant claim 5) and continuous (instant claim 7), one of ordinary skill in the art would understand that an ALD coating process produces a uniform and continuous coating as evidenced by Wang et al. (US 2013/0177808, paragraph 44) and Bryant et al. (US 2006/0822 1806, paragraph 145).
Regarding claims 15-16, 18, 20, and 67, Se-Hee et al. discloses a battery (paragraph 66) comprising:
An anode (Instant claim 15: paragraphs 66 and 24),
A cathode (paragraphs 66 and 22) comprising a plurality of cathode active material particles (Instant claim 15; paragraph 22),
An electrolyte configured to provide ionic transfer between the anode and the cathode (instant claim 15; paragraphs 66 and 70), and
A microscopic layer of coating material deposited on the surface of said cathode active material particles (instant claim 15; paragraphs 51 and 53-55; Figure 5),
The coating material can comprise a metal oxide such as aluminum oxide / alumina (instant claim 16: paragraphs 54-55),
Where the cathode active maternal particles are a lithium oxide such as LiCoO+2, lithium nickel composite oxide, lithium manganese composite oxide (instant claims 15 and 18; paragraph 22),
Where the coating layer thickness can be 2-100A (0.2-20nm) (instant claim 15: paragraph 53), and
Where the coating conforms to the surface of the active material particles (Instant claim 20; paragraph 9; Figure 5),
Where the coating is obtained by atomic layer deposition (ALD) (instant claim 15; paragraphs 46 and 49-50),
But fails to teach a nickel-rich cathode active material (instant claims 15, 18, and 67).
Kim et al. teaches a battery cathode comprising a core-shell structure where the core can be LiCoO2, a lithium nickel composite oxide Li(NiaCObAlc)O2 where 0<a<1, O<b< 1, 0<c<1, and atbtc=1, LiMn2O4, or a nickel-rich Lithium nickel cobalt manganese oxide Li(NiaCobMnc)O2 where 0<a<1, 0<b<1, O<c<1, and a+b+c=1 (paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the lithium oxide composition Se-Hee et al. with a nickel-rich lithium nickel manganese cobalt oxide composition of Kim et al because Kim et al. teaches that LiCoO2, a lithium nickel composite oxide, LiMn2O4, and a nickel-rich lithium nickel cobalt manganese oxide are interchangeable / equivale Lithium oxide materials for a battery cathode core (paragraph 42) and one would have a reasonable expectation of success in doing so.
Regarding claims 19 and 21, Se-Hee et al. discloses coating via atomic layer deposition (ALD) (instant claims 19 and 21; paragraphs 46 and 49-50), 
But fails to specifically state that the coating layer is uniform or continuous.
While Se-Hee el al. fads to specifically state that the coating is uniform (instant Claim 19) and continuous (instant claim 21), one of ordinary skill in the art would understand that an ALD coaling process produces a uniform and continuous coating as evidenced by Wang et al. (LES 2013/0177808, paragraph 44) and Bryant et al (US 2008/022 1806, paragraph 145).

Regarding claims 57 and 59, Se-Hee el al. discloses the battery cathode material can reversibly intercalate / deintercalate lithium ions into a battery electrolyte solution during cycling (instant claws 57 and 59; paragraph 22).
Regarding claims 63-65, Se-Hee et al. teaches that the coating material can comprise a metal oxide such as aluminum oxide / alumina instant claims 1-2; paragraphs 54-55),
But fails to specifically state that the coating is conductive and prevents particle cracking and/or irreversible volume changes.
While Se-Hee fails to specifically state the coating is solid-state and conductive and prevents particle cracking, changes in metal distribution, irreversible volume changes, and/or crystal phase changes, it is inherent that the coating layer of the battery cathode of Se-Hee would have the same properties as that of the instant application, due to the specified cathode active material composition, coating composition, and method of manufacturing (ALD, cycles) (instant claims 1 and 62).
Regarding claim 66, modified Se-Hee et al. fails to specifically state that the coated powder (cathode active material particles) have the same or higher capacity as compared to uncoated powder (cathode active material particles).  
While modified Se-Hee et al. fails to specifically state that the coated powder (cathode active material particles) have the same or higher capacity as compared to uncoated powder (cathode active material particles), it is expected that the capacity of the coated and uncoated powder particles of modified Se-Hee et al. would be at least substantially similar, if not the same, to that of the instant application, due to the specified powder (lithium nickel manganese cobalt oxide  cathode active material particles) and coating (alumina) compositions (Ex parte Levy, 17 USPQ2d 1461, 1464 (1990)).

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s arguments with regard to the rejections of claims 1-7, 15-16, 18-21, 57, 59, and 61-67, filed on February 18, 2022, have been fully considered and the Examiner’s objections are withdrawn due to the Applicant’s amendments and arguments

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-7, 15-16, 18-21, 57, 59, and 61-67, filed on February 18, 2022, have been considered but are not persuasive.  The Office notes that the new grounds of rejection for claims 5-6 and 65 are necessitated by the Applicants amendment and all arguments are directed toward the added feature of the coated powder having the same or higher capacity as the uncoated powder and new claims 66-67.

Applicant’s arguments with respect to claim 1-7, 15-16, 18-21, 57, 59, and 61-67, filed on February 18, 2022, have been considered but are not persuasive.

On pages 12-13 of Applicant’s Response, Applicant argues unexpected results regarding cycling of lithium nickel manganese cobalt oxide coated with 2nm or 10nm ALD coatings as shown in Instant Figures 9 and 10 when compared to Examples 1-3 of Se-Hee et al. showing bare LiCoO2 coated with 1nm or 1.5nm of an ALD alumina.

The Examiner notes that the argument regarding unexpected results is not commensurate with the scope of at least claim 1 as claim 1 does not require the alleged critical thickness. While claim 3 requires the argued thickness, the evidence is not commensurate with the scope of claim 3 as neither claims 1-3 require the argued cathode material nor coating material of instant’s figures 9C and 10 (A being alumina and B being titania: instant PGPUB [0058]). The Examiner respectfully disagrees with Applicant’s argument of unexpected results regarding cycling of lithium nickel manganese cobalt oxide coated with 2nm or 10nm ALD coatings and as shown in Instant Figures 9 and 10 when compared to Examples 1-3 of Se-Hee et al. showing bare LiCoO2 coated with 1nm or 1.5nm of an ALD alumina because:
The evidence provided (instant Figures 9C and 10) are not persuasive.  Applicants point to Instant Figures 9 and 10, however Figures 9A, 9B, 9C, and 10 do not appear to compare ALD coatings of 2nm and 10nm to the closest prior art. The Instant Specification states that Figures 9A and 9B depict cycle life of uncoated particles (Specification paragraph 58), Figure 9C and Figure 10 depict comparisons of 2x Coating A, 1x Coating A, No Coating, 1x Coating B, and/or 2x Coating B, where Coating A is Alumina and Coating B is Titania where the 1x and 2x designations are relative to one another and therefore fails to provide evidence related to specific thicknesses  (paragraphs 59-60 and 84-85).     Therefore, the data of these figures does not appear to support the allegations of criticality and unexpected results for 2-10nm coatings; and
Applicants further point to Figure 1 of Se-Hee et al. on page 13 of Applicant’s Response, which shows ALD cycles corresponding to Examples 1-3 and [0088] utilizing LiCoO2 coated with 1nm (2ALD) or 1.5nm (6ALD) of an ALD alumina and compared to bare/uncoated LiCoO2.  This evidence provided is not comparable to the instant’s Figures 9C and 10 because the instant’s data is directed to nickel-rich cathode active material, and more specifically a lithium nickel manganese cobalt oxide cathode active material.  Thus this evidence does not compare the Instant invention to the closest prior art of record (Se-Hee et al. in view of Kim et al.).   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments directed to specific embodiments are not persuasive. A reference may be relied on for all it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). Applicant asserts that Se-Hee teaches that increased thickness leads to lower performance ([0053]) and that the instant unexpectedly does not. However, instant’s Figure 9C shows that in at least one embodiment (coating B) increasing the thickness from 1x to 2x capacity retention is reduced as expected based on the teachings of Se-Hee. In figure 10, the impedance of embodiment A is seen to suffer as the coating thickness increased from no coating to 2x A again evidence that the results are expected wherein Se-Hee teaches that increasing is within the skill of the artisan but at a certain point may lead to the sacrifice of performance ([0053]).
Applicant has not provided sufficient evidence of criticality and unexpected results commensurate with the scope of the claims as compared to the closest prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached alternating Mondays-Tuesdays 8am-2pm and alternating Thursdays-Fridays 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.L.R/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724